Case 2:20-cv-12880-JMV-JAD Document 28 Filed 11/10/20 Page 1 of 1 PageID: 237




IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
 DANIEL D’AMBLY,
 Plaintiff,
                                   CIVIL ACTION NO.: 2:20-cv-12880-
 vs.                               JMV-JAD

 CHRISTIAN EXOO a/k/a ANTIFASH
 GORDON; ST. LAWRENCE UNIVERSITY;
 TRIBUNE PUBLISHING COMPANY; NEW
 YORK DAILY NEWS; VIJAYA GADDE;
 TWITTER, INC; COHEN, WEISS AND
 SIMON, LLP;

 Defendants.



       PLEASE TAKE NOTICE that Christopher Marlborough of the Marlborough Law Firm,

P.C., located at 445 Broad Hollow Road, Suite 400, Melville, NY 11747 hereby appears as co-

counsel for Defendant Christian Exoo in the above-captioned action.

DATED:         Melville, New York
               November 10, 2020

                                    The Marlborough Law Firm, P.C.
                                    /s/ Christopher Marlborough
                                    Christopher Marlborough, Esq.
                                    445 Broad Hollow Road, Suite 400
                                    Melville, NY 11747
                                    Phone: (212) 991-8960
                                    Fax: (212) 991-8952
                                    Email: chris@marlboroughlawfirm.com

                                    Counsel for Plaintiff
